15 A.3d 427 (2011)
Richard SCAMPONE, as Executor of the Estate of Madeline Scampone, Respondent
v.
HIGHLAND PARK CARE CENTER, LLC, d/b/a Highland Park Care Center, Grane Healthcare Company, Grane Associates, L.P., Trebro, Inc., Petitioners.
Nos. 569, 570 WAL 2010.
Supreme Court of Pennsylvania.
March 8, 2011.

ORDER
PER CURIAM.
AND NOW, this 8th day of March, 2011, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity, is:
Whether the Superior Court erred in applying the corporate negligence theory, initially adopted by this Court in Thompson v. Nason Hospital, 527 Pa. 330, 591 A.2d 703 (1991), to a skilled nursing facility and the healthcare company responsible for its operations?